Citation Nr: 9927522	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left-sided hearing 
loss.

2.  Entitlement to service connection for arthritis of the 
left hip, knee and ankle.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1988 to 
November 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing 
left-sided hearing loss, or arthritis of the left hip, knee 
and ankle.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a left-
sided hearing loss has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

2.  A well grounded claim for service connection for 
arthritis of the left hip, knee and ankle has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant seeks service connection for left-sided hearing 
loss and arthritis of the left hip, knee and ankle.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Entitlement to service connection  for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC test are 
less than 94 percent.

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing the claimed disabilities, namely, left-
sided hearing loss and arthritis of the left hip, knee and 
ankle.  While service medical records show that the appellant 
was routinely exposed to hazardous noise with decreased 
auditory acuity per audiometric testing, and that he 
sustained a left collateral ligament strain when he was 
thrown from a horse, these records do not show the presence 
of a hearing loss disability as defined by VA law or a 
diagnosis for arthritis of the left hip, knee or ankle.  
Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Therefore, the Board 
concludes that a well grounded claim for service connection 
for left-sided hearing loss and arthritis of the left hip, 
knee and ankle has not been presented.

We note that, although the appellant presented sworn 
testimony regarding the presence of left-sided hearing loss 
and arthritis of the left hip, knee and ankle, he is not 
competent to offer opinions on medical diagnoses as a layman.  
Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues, and lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

While the appellant reported treatment for the claimed 
disorders by S. Naley, M.D., no records could be obtained 
from this physician and the appellant reported that he did 
not have copies of Dr. Naley's treatment records.  Also, the 
claims folder reflects the appellant apparently failed to 
report for a scheduled VA joint examination.

In view of the above, the claims are not well grounded.  We 
note that under 38 U.S.C.A. § 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claims for service connection.


ORDER

Service connection for left-sided hearing loss is denied.

Service-connection for arthritis of the left hip, knee and 
ankle is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

